DETAILED ACTION
Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance: .
Claim 1 recites, inter alia “wherein said open casing comprises a positioning housing for positioning the open casing on an end of an elongated optical element to receive light from the at least one light source, said positioning housing comprising a plurality of grooves, and a hooking tab for hooking the luminous motor-vehicle module on a lamp casing of said motor vehicle”. The prior art does not teach that the light source casing is the structure with a hook that is configured for rotation engagement with the lamp casing by rotating about an axis of the end of the elongated optical element. The prior art generally teaches a light source holder connected, integrally or via other means, to a lamp casing wherein the optical element is then attached to the light source structure. The Examiner does not find a light source as recited, wherein the module is configured to rotate with respect to the lamp casing and secured by a hook, especially in the art of elongated optical elements.  
Claim 5 recites similar matter, wherein the luminous module is rotated about an axis of the end of the elongated optical element. 
All other claims are allowed based on their dependence from claims 1 or 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570. The examiner can normally be reached 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Matthew J. Peerce/Primary Examiner, Art Unit 2875